

115 HR 3318 IH: To amend title 36, United States Code.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3318IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mr. Turner introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code.
	
 1.Principal officeSection 23107 of title 36, United States Code, is amended by striking Dayton, and all that follows through trustees and inserting Ohio.. 